Citation Nr: 0101356	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for restrictive lung 
disease.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to January 
1978 and from June 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for a lung 
disability involving restrictive lung disease.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

In this case, according to the December 1998 Statement of the 
Case, the RO denied the veteran's claim as not well grounded.  
That legal basis for a decision no longer exists.  Because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The Board specifically finds that there is likely additional, 
pertinent evidence available, but not yet of record.  In his 
January 1999 Substantive Appeal, the veteran indicated post-
service medical treatment for lung problems at the following 
medical facilities:  Army Hospital at Fort Sam Houston in San 
Antonio, Texas, in Winter 1989; Randolph Air Force Base 
Hospital, in Universal City, Texas, during 1989 to 1991; 
Redstone Arsenal Army Hospital in Huntsville, Alabama, from 
1991 to 1994; Maxwell Air Force Base Hospital in Montgomery, 
Alabama, from 1994 to 1997; and the VA Medical Centers in 
Tuskegee, Alabama, and Montgomery, Alabama, since 1997.  
During his November 2000 video Board hearing, he indicated 
further treatment at Cullman emergency room, Woodland 
Community Hospital, and East Alabama Medical Center, as well 
as from a Dr. Gary Harrelson and a Dr. McGee.  Except for 
some records from Fort Sam Houston Army Hospital, no records 
associated with any of these alleged episodes of treatment 
are of record and the veteran stated that he had made no 
independent attempt to obtain such records.  The RO must 
attempt to obtain this evidence prior to appellate review.  
The Board cannot adjudicate this claim based on an incomplete 
record.  See Culver v. Derwinski, 3 Vet. App. 292  (1992) (VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the appellant and by the 
evidence of record.).

The veteran also indicated that he filed a claim for benefits 
with the Social Security Administration.  Although he 
indicated that he was denied such benefits, is it likely that 
that claim file contains pertinent medical evidence.  


Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
and all medical records pertaining to the 
veteran's treatment for restrictive lung 
disease, to include those from the 
following sources:  Army Hospital at Fort 
Sam Houston in San Antonio, Texas, dated 
in 1989; Randolph Air Force Base 
Hospital, in Universal City, Texas, dated 
from 1989 to 1991; Redstone Arsenal Army 
Hospital in Huntsville, Alabama, dated 
from 1991 to 1994; Maxwell Air Force Base 
Hospital in Montgomery, Alabama, dated 
from 1994 to 1997; VA Medical Centers in 
Tuskegee, Alabama, and Montgomery, 
Alabama, dated since 1997; Cullman 
emergency room; Woodland Community 
Hospital; East Alabama Medical Center; a 
Dr. Gary Harrelson; and a Dr. McGee.  The 
veteran should be contacted to provide 
additional addresses, dates of treatment, 
or other information, as well as 
authorized release forms, as needed.  
Copies of all correspondences made and 
records obtained should be associated 
with the claims folder.

2.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the veteran's claim for 
disability benefits, including any 
medical records relied upon concerning 
that claim.  Copies of all 
correspondences made and records obtained 
should be made part of the claims folder.

3.  The RO should then review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  The RO 
should also schedule the veteran for VA 
respiratory examination, if necessary to 
make a decision on the claim.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and 00-
92  (December 13, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Thereafter, the RO should 
readjudicate the claim on appeal on the 
merits and based on all of the evidence 
in the claims folder.

5.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655  (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



